Casey, J.
Appeal from an amended decision of the Workers’ Compensation Board, filed June 29,1988.
*829Conceding that claimant sustained a compensable head injury on September 15, 1982, the employer contends that the finding of a causally related disability subsequent to November 1, 1982 by the Workers’ Compensation Board is not supported by substantial evidence. The Board’s decision states that the contested finding is "based on a review of the whole record”, with particular reference to the reports and testimony of a psychiatrist who examined claimant to rule out any psychiatric cause for her condition, and the testimony of claimant and the psychologist, an expert in neuropsychology, who supervised claimant’s rehabilitation program. The employer contends that since the psychologist was not a physician, his testimony should not have been considered on the issue of causal relationship. As pointed out by the Board, however, there is ample expert medical evidence in the record, including proof submitted by the employer, that claimant was disabled by the head injury. The dispute centered largely on the length of the disability, and the psychologist’s testimony, along with that of the claimant, was relevant to that issue. Although reasonable minds might differ as to the conclusion to be drawn from the evidence in the record, it cannot be said that the conclusion drawn by the Board is irrational. Accordingly, there is no basis for disturbing the decision.
Amended decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur.